Filed 01/09/19                                       Case 18-90258                                                Doc 249

                 1
           1     MACDONALD | FERNANDEZ LLP
                 IAIN A. MACDONALD (SBN 051073)
           2     914 Thirteenth Street
                 Modesto, CA 95354
           3     Telephone: (209) 549-7949
                 Facsimile: (415) 394-5544
           4
                 Attorneys for Debtor,
           5     ANDREAS ABRAMSON

           6

           7

           8                                 UNITED STATES BANKRUPTCY COURT
           9                                  EASTERN DISTRICT OF CALIFORNIA
          10                                           MODESTO DIVISION
                 In Re:                                         Case No. 18-90258-E-7
          11
                 ANDREAS ABRAMSON                                    Chapter 7
          12
                                        Debtor.                      DCN: JCW-1
          13
                                                                     DEBTOR’S STATUS REPORT RE SELECT
          14                                                         PORTFOLIO SERVICING, INC.’S EX
                                                                     PARTE MOTION FOR RELIEF FROM
          15                                                         STAY
          16                                                         Date: January 10, 2019
                                                                     Time: 10:00 a.m.
          17                                                         Place: 1200 I Street, Suite 4
                                                                            Modesto, California
          18

          19     TO       THE HONORABLE CHIEF JUDGE RONALD H. SARGIS, UNITED STATES
                          BANKRUPTCY JUDGE, AT MODESTO, CALIFORNIA:
          20
                          The Debtor is pleased to advise the Court that arrangements have been made with the moving
          21
                 party, Select Portfolio Servicing, Inc., servicing agent for Deutsche Bank National Trust Company,
          22
                 as trustee for WaMu Mortgage Pass-Through Certificates Series 2005-AR13, with respect to the
          23
                 amount necessary to cure defaults and has arranged for immediate payment of same. Debtor requests
          24
                 that the matter be resolved upon entry of an order continuing the automatic stay subject to continuing
          25
                 adequate protection payments.
          26
                 DATED: January 9, 2019                        MACDONALD FERNANDEZ LLP
          27
                                                               By: /s/ Iain A. Macdonald                   .
          28                                                           Iain A. Macdonald,
                                                                       Attorneys for Debtor Andreas Abramson
